  Case 19-42383          Doc 37       Filed 10/31/19 Entered 10/31/19 16:54:55       Desc Main
                                        Document     Page 1 of 5


 BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                               BDFTE# 00000008604621
 4004 BELT LINE ROAD SUITE 100
 ADDISON, TX 75001
 (972) 341-0587

 Attorney for ALLY BANK D/B/A ALLY CAPITAL CORP




                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


 IN RE:                                                § CASE NO. 19-42383-BTR-13
                                                       §
 DAVID DARNELL BRITT and                               §
 PANDORA HENDERSON BRITT,                              §
    Debtor                                             § CHAPTER 13

         OBJECTION TO CONFIRMATION OF DEBTORS' CHAPTER 13 PLAN


 TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW ALLY BANK D/B/A ALLY CAPITAL CORP (hereinafter "Creditor"), a

 secured creditor in this bankruptcy case, and files its Objection to Confirmation of the Debtors'

 Chapter 13 Plan. In support thereof, Creditor would allege as follows:

                                                       I.

      Creditor is the secured servicer in this bankruptcy case. On or about May 23, 2006,

PANDORA H. BRITT executed a Note payable to Quicken Loans Inc., in the original principal

amount of THIRTY-TWO THOUSAND ONE HUNDRED DOLLARS AND ZERO CENTS,

($32,100.00). The Note and Lien were assigned to Creditor. The Note is secured by a first lien

Mortgage on property described to wit:

     LAND SITUATED IN THE CITY OF DETROIT IN THE COUNTY OF WAYNE IN
     THE STATE OF MI



 BK0065E-56/Objection/Eastern/SHERMAN/00000008604621                                      Page 1 of 5
 Case 19-42383          Doc 37       Filed 10/31/19 Entered 10/31/19 16:54:55       Desc Main
                                       Document     Page 2 of 5



    LOT 192, EXCEPT THAT PART THEN FOR WIDENING OF OUTER DRIVE,
    GROSSE MANOR SUBDIVISION, AS RECORDED IN LIBER 29, PAGE 69 OF
    PLATS.

                                                      II.

    Creditor has not yet filed a Proof of Claim. Creditor estimates that the claim, when filed,

will be with the principal balance in the amount of $29,170.00 and arrears estimated in the

amount of $22,440.53. The Proof of Claim Bar date is set for November 12, 2019. Creditor is

in the process of preparing its Proof of Claim. Creditor asserts this Objection to preserve its

rights and to assist in the efficient administration of the confirmation process.

                                                      III.

    Debtors' Chapter 13 Plan proposes to pay $0.00 over 60 months at 0.000% interest for the

pre-petition arrears owing to Creditor. Creditor objects to the proposed treatment because the

Plan:

           o     Fails to satisfy Creditor's Proof of Claim pursuant to the terms of the Note and

                Deed of Trust.

           o Attempts to modify the rights of Creditor in violation of 11 U.S.C. §1322 (b)(2).

           o Does not provide for full payment of the Creditor's allowed secured claim.

           o Fails to timely cure the default reflected in the Proof of Claim as required in 11

                U.S.C. §1322 (b)(5).

                                                      IV.

    Debtor's Chapter 13 Plan has failed to provide for the ongoing payments to Creditor.

Creditor objects to the proposed treatment because the Plan fails to provide for the treatment

through the plan or language providing that the Note and Deed will be treated direct and

outside the plan.


BK0065E-56/Objection/Eastern/SHERMAN/00000008604621                                      Page 2 of 5
 Case 19-42383          Doc 37       Filed 10/31/19 Entered 10/31/19 16:54:55      Desc Main
                                       Document     Page 3 of 5


                                                      V.

    The plan is not feasible. Based on the Debtors' Chapter 13 Plan Summary, Schedules, and

other Pleadings on file with this Court, the Debtors will not be able to make all payments under

the Plan and to comply with the Plan. Therefore, confirmation should be denied as not meeting

the requirements of 11 U.S.C. §1325(a).

    WHEREFORE, Creditor prays that this Court deny confirmation of the Debtors' Chapter

13 Plan.



                                          Respectfully submitted,

                                          BARRETT DAFFIN FRAPPIER
                                          TURNER & ENGEL, LLP


                                          BY: /s/ Rachael Swernofsky               10/31/2019
                                              Rachael Swernofsky
                                              TX NO. 24097169
                                              4004 BELT LINE ROAD SUITE 100
                                              ADDISON , TX 75001
                                              Telephone: (972) 341-0587
                                              E-mail: EDECF@BDFGROUP.COM
                                              ATTORNEY FOR CREDITOR




BK0065E-56/Objection/Eastern/SHERMAN/00000008604621                                     Page 3 of 5
 Case 19-42383          Doc 37       Filed 10/31/19 Entered 10/31/19 16:54:55        Desc Main
                                       Document     Page 4 of 5



                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2019, a true and correct copy of the Objection to

Confirmation of Debtor(s) Chapter 13 Plan was served via electronic means as listed on the

Court's ECF noticing system or by regular first class mail to the parties listed on the attached

list.

                                          Respectfully submitted,

                                          BARRETT DAFFIN FRAPPIER
                                          TURNER & ENGEL, LLP.


                                          BY: /s/ Rachael Swernofsky                 10/31/2019
                                              Rachael Swernofsky
                                              TX NO. 24097169
                                              4004 BELT LINE ROAD SUITE 100
                                              ADDISON , TX 75001
                                              Telephone: (972) 341-0587
                                              E-mail: EDECF@BDFGROUP.COM
                                              ATTORNEY FOR CREDITOR




BK0065E-56/Objection/Eastern/SHERMAN/00000008604621                                       Page 4 of 5
 Case 19-42383          Doc 37       Filed 10/31/19 Entered 10/31/19 16:54:55   Desc Main
                                       Document     Page 5 of 5



BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTORS:
DAVID DARNELL BRITT
506 COLGATE DRIVE
ALLEN, TX 75013

DAVID DARNELL BRITT
12911 E OUTER DR
DETROIT, MI 48224

PANDORA HENDERSON BRITT
506 COLGATE DRIVE
ALLEN, TX 75013

PANDORA HENDERSON BRITT
12911 E OUTER DR
DETROIT, MI 48224

DEBTOR'S ATTORNEY:
MARK S. RUBIN
13601 PRESTON RD
STE 500E
DALLAS, TX 75240

TRUSTEE:
CAREY D EBERT
110 N. COLLEGE AVE
12 FLOOR
TYLER, TX 75702




BK0065E-56/Objection/Eastern/SHERMAN/00000008604621                                Page 5 of 5
